Exhibit 99.1 3rd Quarter 2012 •Earnings News Release•Three andNine months ended July 31, 2012 TD Bank Group Reports Third Quarter 2012 Results This quarterly earnings news release should be read in conjunction with our unaudited third quarter 2012 Report to Shareholders for the three and nine months ended July 31, 2012, prepared in accordance with International Financial Reporting Standards (IFRS), which is available on our website at http://www.td.com/investor/. This analysis is dated August 29, 2012. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s annual Consolidated Financial Statements prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP). Interim amounts derived from the Bank’s Interim Consolidated Financial Statements have been prepared in accordance with IFRS. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC’s) website at http://www.sec.gov (EDGAR filers section). The Bank transitioned from Canadian GAAP to IFRS effective for interim and annual periods beginning the first quarter of fiscal 2012. The Interim Consolidated Financial Statements for the period ended July 31, 2012 reflect the Bank’s third set of financial statements prepared under IFRS. Comparative periods in 2011 have also been prepared under IFRS. Reported results conform to GAAP, in accordance with IFRS. Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. Effective the first quarter of 2012, the Insurance business was transferred from Canadian Personal and Commercial Banking to Wealth and Insurance (formerly called Wealth Management). The prior period results have been restated accordingly. THIRD QUARTER FINANCIAL HIGHLIGHTS, compared with the third quarter a year ago: • Reported diluted earnings per share were $1.78, compared with $1.58. • Adjusted diluted earnings per share were $1.91, compared with $1.75. • Reported net income was $1,703 million, compared with $1,490 million. • Adjusted net income was $1,820 million, compared with $1,635 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, nine months ended July 31, 2012, compared with the corresponding period a year ago: • Reported diluted earnings per share were $5.11, compared with $4.75. • Adjusted diluted earnings per share were $5.59, compared with $5.10. • Reported net income was $4,874 million, compared with $4,456 million. • Adjusted net income was $5,318 million, compared with $4,776 million. THIRD QUARTER ADJUSTMENTS (ITEMS OF NOTE) The third quarter reported earnings figures included the following items of note: • Amortization of intangibles of $59 million after tax (6 cents per share), compared with $94 million after tax (11 cents per share) in the third quarter last year. • A gain of $2 million after tax, due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a gain of $5 million after tax in the third quarter last year. • Integration charges relating to the Chrysler Financial acquisition of $6 million after tax (1 cent per share), compared with $26 million after tax (3 cents per share) in the third quarter last year. • Integration charges of $25 million after tax (3 cents per share), relating to the acquisition of the MBNA Canada credit card portfolio. • A litigation reserve of $77 million after tax (8 cents per share). • Reduction of allowance for incurred but not identified credit losses of $30 million after tax (3 cents per share). • A positive impact of $18 million after tax (2 cents per share) due to changes in statutory income tax rates. TORONTO, August 30, 2012 – TD Bank Group (TD or the Bank) today announced its financial results for the third quarter ended July 31, 2012. The Bank delivered a new record quarter, reflecting strong retail and solid wholesale earnings. “This was a great quarter for TD, with growth driven by record retail earnings and a significant improvement in wholesale earnings,” said Ed Clark, Group President and Chief Executive Officer. “We’re pleased to announce a dividend increase of 5 cents per common share and an increase in our payout range to 40-50% of adjusted earnings. This marks our second dividend increase this year and means that our fiscal 2012 dividend will increase by 11%, a big positive for our investors. Our ability to increase dividends points to the stability and high quality of our customer-driven earnings and the Board’s confidence in our continuing ability to deliver long-term growth even in a tough operating environment.” TD BANK GROUP • THIRD QUARTER 2 Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted a record quarter, with reported net income of $864 million. Adjusted net income was $889 million, up 12% from the same period last year. Results for the quarter were driven primarily by good volume growth in loans and deposits, better credit performance and an elevated contribution from MBNA. “I am very pleased with our results this quarter, as all our major businesses contributed to delivering record earnings,” said Tim Hockey, Group Head, Canadian Banking, Auto Finance, and Credit Cards. “While we expect the low interest rate environment and slower economic growth to be stronger headwinds going forward, we will continue to focus on delivering legendary customer service and convenience, which has earned TD a seventh consecutive J.D. Power and Associates Award for highest customer satisfaction levels among the Big Five banks.” Wealth and Insurance Wealth and Insurance delivered net income of $360 million in the quarter, up 3% from the same period last year. Lower transaction revenue in Wealth due to decreased trading volumes were largely offset by increases in fee-based revenue from asset growth. In the Insurance business, revenue increases from premium growth and the inclusion of MBNA were more than offset by adjustments to reserves for claims liabilities and higher claims from weather-related events. TD Ameritrade contributed $56 million in earnings to the segment, up 17% from the same period last year. “This was a solid quarter for our Wealth and Insurance businesses, despite a tougher operating environment and lower trading volumes,” said Mike Pedersen, Group Head, Wealth Management, Insurance, and Corporate Shared Services. “We are gaining market share in Wealth and fee-based revenue remains strong, with good net client asset growth in our advice-based and asset management businesses. The Insurance business has seen strong growth year to date, with good premium growth and, despite a softer quarter, is on track for a strong year.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking delivered solid earnings this quarter, with reported net income of US$279 million. On an adjusted basis, net income was US$355 million, up 3% from the same period last year, driven primarily by strong organic volume growth in loans and deposits. “Strong core volume growth this quarter again helped mitigate the impact of the Durbin Amendment for TD Bank, America’s Most Convenient Bank,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking. “Despite the economic and regulatory headwinds, we will continue to invest in our future growth and we remain on track to open 35 new stores in 2012.” Wholesale Banking Wholesale Banking recorded net income of $180 million for the quarter, up 61% compared with the same period last year. The increase was primarily due to higher trading-related revenue and improved fixed income and credit trading. Results were partially offset by higher non-interest expenses and PCL. "I am very pleased that we delivered another solid quarter in challenging markets," said Bob Dorrance, Group Head, Wholesale Banking. "Trading revenue exceeded expectations, and while we believe it will normalize in the coming quarters, we expect our client-centric business model to continue to generate targeted returns." Capital TD’s Tier 1 capital ratio was 12.2% in the quarter and capital quality remained very high. TD continues to exceed the 7% common equity tier one Basel III requirement on a fully phased-in basis. Conclusion “We’re very pleased with our results this quarter, which reflect the stability of our earnings in tough times,” said Clark. “We feel more comfortable that we will be able to deliver adjusted EPS growth at the low end of our 7-10% range for 2012. While slow growth in the economy and a sustained low interest rate environment continue to present challenges, we are focused on organic growth opportunities, making productivity a competitive advantage, strategically investing in our businesses and leveraging our legendary service and convenience brand in the marketplace.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • THIRD QUARTER 2 Page 3 Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this earnings news release, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this earnings news release in the “Business Outlook” section for each business segment and in other statements regarding the Bank’s objectives and priorities for 2012 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic, political and regulatory environments, such risks and uncertainties – many of which are beyond the Bank’s control and the effects of which can be difficult to predict – may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, and other risks, all of which are discussed in the Management’s Discussion and Analysis (“MD&A”) in the Bank’s 2011 Annual Report. Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2011” in the “Financial Results Overview” section of the 2011 MD&A, as updated in the Third Quarter 2012 Report to Shareholders; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidityand competition for funding; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information; and the overall difficult litigation environment, including in the United States. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2011 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this earnings news release are set out in the Bank’s 2011 Annual Report under the headings “Economic Summary and Outlook”, as updated in the Third Quarter 2012 Report to Shareholders; and for each business segment, “Business Outlook and Focus for 2012”, as updated in this earnings news release under the headings “Business Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • THIRD QUARTER 2 Page 4 TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income – reported Net income – adjusted1 Economic profit2,3 Return on common equity – reported 15.3 % 16.2 % 16.1 % 15.1 % 16.4 % Return on common equity – adjusted2,3 16.4 % 16.6 % 17.7 % 16.6 % 17.6 % Return on invested capital2,3 N/A N/A 15.4 % N/A 15.3 % Financial position Total assets $ Total equity Total risk-weighted assets Financial ratios Efficiency ratio – reported 59.4 % 58.7 % 59.6 % 60.3 % 59.7 % Efficiency ratio – adjusted1 55.4 % 56.8 % 55.8 % 55.8 % 56.8 % Tier 1 capital to risk weighted assets4 12.2 % 12.0 % 12.9 % 12.2 % 12.9 % Provision for credit losses as a % of net average loans and acceptances5 0.42 % 0.37 % 0.36 % 0.39 % 0.39 % Common share information – reported (dollars) Per share earnings Basic $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.5 % 3.4 % 3.1 % 3.6 % 3.2 % Dividend payout ratio 40.2 % 40.2 % 41.2 % 41.3 % 40.2 % Price to earnings ratio6 Common share information – adjusted (dollars)1 Per share earnings Basic $ Diluted Dividend payout ratio 37.5 % 39.2 % 37.4 % 37.7 % 37.3 % Price to earnings ratio6 1 Adjusted measures are non-GAAP measures. Refer to the “How The Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and adjusted return on common equity are non-GAAP financial measures. Refer to the “Economic Profit and Return on Common Equity” section for an explanation. Return on invested capital is a non-GAAP financial measure. Refer to the “Economic Profit and Return on Invested Capital” section in the Bank’s 2011 Annual Report for an explanation. 3 Effective the first quarter of 2012, economic profit is calculated based on average common equity on a prospective basis. Prior to the first quarter 2012, economic profit was calculated based on average invested capital. Had this change been done on a retroactive basis, economic profit for the Bank, calculated based on average common equity, would have been $770 million for the third quarter 2011, $712 million for the second quarter 2011 and $758 million for the first quarter 2011. 4 For periods ending on or prior to October 31, 2011, results are reported in accordance with Canadian GAAP. 5 Excludes acquired credit-impaired loans and debt securities classified as loans. For additional information on acquired credit-impaired loans, see the “Credit Portfolio Quality” section of this document and Note 6 to the Interim Consolidated Financial Statements. For additional information on debt securities classified as loans, see “Exposure to Non-agency Collateralized Mortgage Obligations” discussion and tables in the “Credit Portfolio Quality” section of this document and Note 6 to the Interim Consolidated Financial Statements. 6 For the period ended July 31, 2011, the price to earnings ratio was calculated using the preceding trailing four quarters which included the three months ended October 31, 2010 under Canadian GAAP and the nine months ended July 31, 2011 under IFRS. TD BANK GROUP • THIRD QUARTER 2 Page 5 HOW WE PERFORMED How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with IFRS and refers to results prepared in accordance with IFRS as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with IFRS. Adjusted results, items of note, and related terms used in this document are not defined terms under IFRS and, therefore, may not be comparable to similar terms used by other issuers. Adoption of IFRS The Canadian Accounting Standards Board previously announced that for fiscal years beginning on or after January 1, 2011, all publicly accountable enterprises will be required to report financial results in accordance with IFRS. Accordingly, for the Bank, IFRS was effective for the interim and annual periods beginning in the first quarter of 2012. The fiscal 2012 Interim and Annual Consolidated Financial Statements will include comparative fiscal 2011 financial results under IFRS. The adoption of IFRS did not require significant changes to the Bank’s disclosure controls and procedures. Information about the IFRS transition impact to the Bank’s reported financial position, equity, and financial performance is provided in Note 21 of the Bank’s Interim Consolidated Financial Statements for the period ended April 30, 2012, which includes a discussion of the transitional elections and exemptions under IFRS 1 and detailed reconciliations of the Bank’s Interim Consolidated Financial Statements previously prepared under Canadian GAAP to those under IFRS. For details of the Bank’s significant accounting policies under IFRS, see Note 2 of the Bank’s Interim Consolidated Financial Statements for the period ended April 30, 2012. TABLE 2: OPERATING RESULTS – REPORTED (millions of Canadian dollars) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes and equity in net income of an investment in associate Provision for income taxes Equity in net income of an investment in associate, net of income taxes 62 54 59 Net income – reported Preferred dividends 49 49 43 Net income available to common shareholders and non-controlling interests in subsidiaries $ Attributable to: Non-controlling interests $
